DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 08/27/2021. Claims 1-37 are currently pending, wherein the applicant has withdrawn claims 13-15 and 19 and cancelled claims 21-37.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub 20120080963) and further in view of Herr (US Pub. 20190291258) which has a foreign priority date of 7/11/2016.

	Regarding Claim 1, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a motor housing (12-Fig. 4(A));
a motor (20-Fig. 4(A)) supported within the motor housing (paragraph [0036]), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis between the front and rear indicators) extending in a front to rear direction of the power tool (Fig. 4(A), rotator 22 extends from rear to front of the power tool); 
a bearing (41-Fig. 4(A)) configured to support the output shaft for rotation about the axis (Fig. 4(A), rotator 22 is supported by bearing 41); and
an end cap (47-Fig. 1) removably coupled to a rear end of the motor housing (paragraph [0045], member 47 is fixed to housing body 12 is interpreted as member 47 coupled to the rear of housing 12); and 
a bearing retainer (474-Fig. 3(B)) integrally formed with the end cap (paragraph [0044]), the bearing retainer configured to axially and radially secure the bearing to the end cap (Fig.1, bearing 41 is axially and radially secured within member 47), wherein the bearing retainer includes a first wall (Fig. 3(B), 474 has a cylindrically shaped wall) engaging a radial side of the bearing to radially secure the bearing (Fig. 1, bearing 41 engages the cylindrically wall of portion 474).

Herr teaches a second wall (Fig. 7, bearing 102a is mounted in a u-groove portion of housing 72a, which defines a walls on the front, back and radial sides of bearing 102a) engaging a front side of the bearing to axially secure the bearing (Fig. 7, u-groove portion of 72a which is between bearing 102a and motor 26a), and wherein the second wall is integrally formed with the end cap as a single piece (Fig. 7, housing 72a is has the front, back and radial walls integrally formed within housing 72a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the support member of Yoshikawa, to have incorporated the u-groove portion of the housing of Herr, so to mount a bearing in housing which constrains the bearing to a single position without having to use additional restraining elements, in order to simplify the design for maintenance and to make the design more cost effective.

Regarding Claim 2, Yoshikawa discloses a fan (25-Fig. 1) coupled for co-rotation with the output shaft (paragraph [0042]), wherein the fan includes a recess (25h-Fig. 4(B)) in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft (Fig. 4(B), member 47 and bearing 41 overlap the fan 25 in a radial direction).

Regarding Claim 3, Yoshikawa discloses wherein the end cap includes an aperture (472h-Figs. 3(A-B)) through which the bearing is accessible (Figs. 3(A-B), hole 472h allows access to bearing 41).

Regarding Claim 4, Yoshikawa discloses an end plate (Fig. 5, housing 11 and 12) removably coupled to a rear side of the end cap (Fig. 5, housing 11 and 12 are removably to the rear side of member 47), wherein the end plate is configured to cover the aperture when the end plate is coupled to the end cap (Fig. 5, coupling of housing 11 and 12 would result in member 47 being covered, which includes hole 472h of fig. 3(A-B)).

Regarding Claim 7, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the bearing is insert molded within the bearing retainer (Fig. 7, bearing 102a is formed within housing 72a, and the examiner notes that bearing 102a can be insert molded into housing 72a).

Regarding Claim 8, Yoshikawa and as modified by Herr in the parent claim, Yoshikawa discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose a gear assembly including a plurality of helical planet gears, wherein the output shaft includes a helical pinion meshed with the helical planet gears such that rotation of the output shaft produces an axial force on the output shaft that is resisted by the bearing retainer.


Regarding Claim 9, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a housing (11-Fig. 5) including a motor housing portion (Fig. 5, rear portion of housing 12 located about the motor 20, paragraph [0036]) and a front housing portion (Fig. 5, front portion of housing 12 located about the driving mechanism, paragraph [0039]) coupled to the motor housing portion (Fig. 5, front and rear portions are coupled together as one piece); 
a motor (20-Fig. 4(A)) supported within the motor housing portion (paragraph [0036]), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis between the front and rear indicators), the output shaft having a shoulder (Fig. 4(B), a shoulder exist at the transition between 22b and 22j), and the shoulder engages the inner race of the bearing (Fig. 4(B), shoulder formed between 22b and 22j engages the inner race of bearing 41), to axially secure the bearing (Fig. 4(B), bearing 41 is secured on rotator 22); 
an end cap (47-Fig. 1) removably coupled to the motor housing portion opposite the front housing portion (paragraph [0045], member 47 is fixed to housing body 12 is 
a bearing (41-Fig. 4(B)) configured to support the output shaft for rotation about the axis (Fig. 4(B), rotator 22 is supported by bearing 41), wherein the bearing includes an inner race (Fig. 4(B), portion of bearing 41 in contact with rotator 22) coupled to the output shaft and an outer race (Fig. 4(B), portion of bearing 41 in contact with member 47) coupled to the end cap.
However, Yoshikawa fails to expressly disclose:
an anvil extending from the front housing portion; and
a drive assembly configured to convert torque from the output shaft into a striking rotational force on the anvil,
wherein the end cap includes a bearing retainer with a first wall extending parallel to the axis and opposed second and third walls extending transverse to the axis, wherein the first wall engages a radial side of the outer race of the bearing to radially secure the bearing, -3-Atty. Docket 066042-5235-US02 wherein the second and third walls engage opposite axial sides of the outer race of the bearing.
Herr teaches:
an anvil (100a-Fig. 1) extending from a front housing portion (74a-Fig. 1); and
a drive assembly (16a-Fig. 1) configured to convert torque from the output shaft into a striking rotational force on the anvil (paragraph [0025], describes the power produced by the motor transferred through the rotary striking mechanism to the anvil),
wherein an end cap (72a-Fig. 7) includes a bearing retainer (Fig. 7, the u-groove formed around bearing 102a by housing 72a) with a first wall extending parallel to the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the anvil, rotary strike mechanism and a bearing mounted within u-groove portion a the housing of Herr, so allow a power tool to rotary impact a fastener, wherein the rotary strike mechanism transfers power from a motor to an anvil and a housing with a u-groove mounting of a bearing is used to stabilize the driveshaft of the tool, in order to allow an operator to maintain positive control of the power tool during operation of said tool.

Regarding Claim 10, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the bearing is insert molded within the bearing retainer (Fig. 7, bearing 102a is formed within housing 72a, and the examiner notes that bearing 102a can be insert molded into housing 72a).

Regarding Claim 11, Yoshikawa discloses a fan (25-Fig. 1) coupled for co-rotation with the output shaft (paragraph [0042]), wherein the fan includes a recess 

Regarding Claim 12, Yoshikawa discloses wherein the end cap includes an aperture (472h-Figs. 3(A-B)) through which the bearing is accessible (Figs. 3(A-B), hole 472h allows access to bearing 41).

Regarding Claim 16, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the first wall, the second wall, and the third wall are integral portions of the end cap (Fig. 7, the u-groove formed in housing 72a has the claimed first, second and third walls).

Regarding Claim 17, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a housing (11-Fig. 5) including a removable end cap (47-Fig. 4(A)) defining a rear end of the housing (Fig. 4(A), member 47 is at the end of housing 11); 
a motor (20-Fig. 4(A)) supported within the housing (Fig. 4(A), motor 20 is within housing 12 which is within housing 11), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis);
a fan (25-Fig 4(B)) coupled for co-rotation with the output shaft (paragraph [0042]), the fan including a recess (25h-Fig. 4(B)); and 
a bearing (41-Fig. 4(A)) configured to support the output shaft for rotation about the axis (paragraph [0042]), the bearing positioned between the end cap and the fan 
wherein the end cap includes a bearing retainer (Fig. 4(B), the surfaces of member 47 which are in contact with bearing 41) engaged with a radial side of the bearing to radially secure the bearing (Fig. 4(B), member 47 is supporting a radial side of bearing 41).
However, Yoshikawa fails to expressly disclose wherein the bearing retainer extends axially beyond the front surface of the bearing and into the recess of the fan.
Herr teaches wherein the bearing retainer (Fig. 7, the u-groove formed around bearing 102a by housing 72a) extends axially beyond the front surface of the bearing (Fig. 7, the front surface of housing 72a extends axially beyond the front surface of the bearing) and into the recess of the fan (Fig. 7, when incorporated with Yoshikawa, the u-groove of Herr would extend into the fan recess of Yoshikawa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the support member of Yoshikawa, to have incorporated the u-groove portion of the housing of Herr, so to mount a bearing in housing which constrains the bearing to a single position without having to use additional restraining elements, in order to simplify the design for maintenance and to make the design more cost effective.

Regarding claim 18, Yoshikawa and as modified by Herr in the parent claim, discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose a gear assembly including a plurality of planet gears meshed with a pinion of the motor.
Herr teaches a gear assembly (16a-Fig. 1) including a plurality of planet gears meshed with a pinion of the motor (Fig. 2 and paragraph [0027], driveshaft 14a has toothing 144a to mesh with gear 50a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the rotary striking mechanism of Herr, so to allow the rotary power of a motor to be transferred to an anvil, in order to allow an operator to tighten or loosen a fastener.

Regarding claim 20, Yoshikawa and as modified by Herr in the parent claim, discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose an anvil extending from a front end of the housing.
Herr teaches an anvil (100a-Fig. 1) extending from a front housing portion (74a-Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the anvil of Herr, so to allow the rotary power of a .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub 20120080963) and as modified by Herr (US Pub. 20190291258) in the parent claim, and further in view of Burkhardt (US Patent 2662434).

Regarding Claim 5, Yoshikawa and as modified by Herr in the parent claim, Yoshikawa discloses an end cap.
However, Yoshikawa and as modified by Herr in the parent claim, fails to expressly disclose wherein the end cap includes a receptacle, and wherein the end plate includes a resilient tab insertable into the receptacle to provide a snap-fit that removably couples the end plate to the end cap.
Burkhardt teaches end cap includes a receptacle (16-Fig. 1), and wherein the end plate includes a resilient tab (15-Fig. 1) insertable into the receptacle to provide a snap-fit (Fig. 9-10, projection 15 and end 5 is inserted into slot 16 of part 17; the examiner has interpreted the interaction of projection 15 and slot 16 as a snap-fit relationship) that removably couples the end plate to the end cap (Fig. 1, removal of screw 14 will result in the projection being removably coupled to slot 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end cap of Yoshikawa, to have incorporated the slotted end cap for receiving a projection from an 

Regarding Claim 6, Yoshikawa and as modified by Herr in the parent claim, discloses an end cap.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose wherein the end plate includes indicia.
	Burkhardt teaches an end plate includes indicia (Fig. 8, the indication arrow on part 5 is indicia).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool to Yoshikawa, to have incorporated indicia on the end part of a power tool, as taught by Burkhardt, so to allow an indicator on the end of a power tool which indicates the rotational direction of the motor, in order to allow the operator to tight or loosen a fastener.  

Response to Arguments
Applicant’s arguments, see objections to Drawings on page 7, filed 01/04/2022, with respect to the Drawing objections have been fully considered and are persuasive.  The drawing objections are withdrawn. 
Applicant’s arguments, see 112b rejection, filed 01/04/2022, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 1 has been withdrawn. 
01/04/2022 have been fully considered but they are not persuasive. 
Applicant’s argument, 103 rejection on page 8, “Specifically, there is no motivation to modify the rear bearing support member 47 of Yoshikawa to incorporate the u-groove portion of the housing 72a of Herr”, the examiner disagrees because modifying the support member 47 with the bearing support housing of Herr would not teach away from Yoshikawa, Herr only modifies how the bearing is retained in the housing and one of ordinary skill in the art would have found it to be an obvious modification to further support the bearing.
Applicant’s argument, 1st paragraph of page 10, “Applicant respectfully submits that the Examiner's purported motivation to modify Yoshikawa in view of Herr ignores the contrary teachings of prior art”, the examiner disagrees because Yoshikane teaches a bearing housing and Herr is a modification to the bearing housing, which would not impact the operation of the tool Yoshikane and one of ordinary skill in the art would have found modification to a bearing housing an obvious modification.
Applicant’s argument, last paragraph of page 10, “However, compared to the Yoshikawa design, the combination of Yoshikawa and Herr would necessarily have an increased tool length (that is, the fan 25 would need to be moved forward to accommodate a wall in front of the rear bearing 41), directly going against the teachings of Yoshikawa”, the examiner disagrees because the modification of the bearing housing does not suggest an increase in length of the tool, wherein the question of scale is considered a design choice which be an obvious modification to one of ordinary skill in 
In response to applicant’s argument, 2nd paragraph of page 11, “the Examiner's articulated motivation - "to stabilize the driveshaft of the tool, in order to allow an operator to maintain positive control of the power tool during operation of said tool" - is a redundant advantage not needed by Yoshikawa and appears instead to have been based on impermissible hindsight”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments to claims 9 and 17 have been addressed above regarding claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHELSEA E STINSON/Primary Examiner, Art Unit 3731